DETAILED ACTION
This office action is in response to applicant’s filing dated July 3, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 21-40 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 3, 2021.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-20; and addition of new claim(s) 21-40. 


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a composition comprising a nanoparticle formulation of elacridar in the reply filed on July 3, 2021 is acknowledged.
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 3, 2021.
Applicant’s election without traverse of a formulation comprising TPGS and imatinib as the elected species in the reply filed on July 3, 2021 is acknowledged.
s 25, 26, 34, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 3, 2021.
Claims 21-24, 27-33, 35, and 40 are presently under examination as they relate to the elected species: formulation species further comprising TPGS and imatinib.

Priority
The present application is a continuation of US Application No. 16/268,386 filed on February 5, 2019, which is a continuation of US Application No. 13/952,476 filed on July 26, 2013, which claims benefit of US Provisional Application No. 61/676,689 filed on July 27, 2012.  
The disclosure of the prior-filed application, Provisional Application No. 61/676,689, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
A review of the Provisional Application did not identify disclosure of a composition comprising elacridar is formulated to achieve one or more of: a. a Cmax of at least 500 ng/ml; b. bioavailability of at least 0.2; c. an AUC(0-48h) of at least 900 ug/mL*min; an AUC(0-[Symbol font/0xA5]) of at least 1100 ug/ml*min; and e. an elimination half-life (t1/2) of at least 10 h; when the composition is administered by oral gavage at 100 mg/kg to fasted, female Sprague-Dawley 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 27-33, 35, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

In the instant case, independent claim 21 is directed to a composition comprising a nanoparticle formulation of elacridar, wherein elacridar achieves, when administered by oral gavage in an aqueous suspension at about 100 mg/kg to fasted, female Sprague-Dawley rats, on or more of: 
a. a Cmax of at least 500 ng/ml; 
b. bioavailability of at least 0.2; 
c. an AUC(0-48h) of at least 900 ug/mL*min; 
d. an AUC(0-[Symbol font/0xA5]) of at least 1100 ug/ml*min; and 
e. an elimination half-life (t1/2) of at least 10 h; 
Dependent claim 22 further limits the composition to a certain amount of elacridar present in the composition.  Dependent claim 23 further limits the composition to further comprise TPGS, dependent claims 24 and 33 further limit the composition to comprise TPGS in a specific amount, and dependent claim 35 further limits the composition to comprise elacridar in a 
The phrase “a composition comprising crystalline elacridar nanoparticles…and at least one excipient, TPGS” is open ended and as such, it does not exclude any other ingredients from being present together with the elacridar nanoparticles and TPGS.  As such, the claims are being interpreted as: a mixture or composition comprising elacridar nanoparticles and TPGS limited by certain physicochemical properties which does not exclude the presence of other components. 
Therefore, the claims encompass a genus of compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition that will satisfy those physicochemical properties.  Accordingly, there is insufficient written description encompassing: “a mixture or composition comprising elacridar nanoparticles and TPGS” wherein the elacridar achieves one or more of the claimed pharmacokinetic properties as disclosed in claim 1, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of “a mixture or composition comprising elacridar nanoparticles and TPGS” which “the elacridar achieves one or more of the claimed pharmacokinetic properties” as disclosed in claim 1 are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a mixture or composition comprising elacridar nanoparticles and TPGS” wherein the elacridar achieves one or more of the claimed pharmacokinetic properties as disclosed in claim 1, does not distinguish any particular composition comprising elacridar nanoparticles and TPGS from other compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicants disclose 2 compositions comprising the efflux inhibitor, elacridar, which achieve at least one of the claimed properties; a composition comprising Elacridar dissolved in 16% TPGS, which achieves at least c) an AUC(0-48h) of at least 900 ug/mL*min;  d) an AUC(0-[Symbol font/0xA5]) of at least 1100 ug/ml*min;  and e. an elimination half-life (t1/2) of at least 10 h when the composition is administered by oral gavage at 100 mg/kg to fasted, female Sprague-Dawley rats; and a composition comprising elacridar and 5% poloxamer, which achieves a) a Cmax of at least 500 ng/ml and e) an elimination half-life (t1/2) of at least 10 h (Table 11).   
Given the broad scope of the claimed subject matter (the large genus of elacridar compositions comprising TPGS that might satisfy the instantly claimed physicochemical properties), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “a composition comprising elacridar nanoparticles and TPGS” wherein the elacridar achieves one or more of the claimed pharmacokinetic properties as disclosed in claim 1.
In the absence of structural characteristics that are shared by members of the genus of “a composition comprising elacridar nanoparticles and TPGS” wherein the elacridar achieves one or more of the claimed pharmacokinetic properties as disclosed in claim 1, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which other components (if any) and in which proportion should be present in the claimed composition besides elacridar and TPGS in order to satisfy the above release profile.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-24, 33, 35, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama et al (WO 2007/027560 A2) in view of Sane et al (J Pharm Sci, 2013; 102(4):1343-1354, published online January  18, 2013) and Junghanns, Int J Nanomedicine, 2008; 3(3):295-309).  
Regarding claims 21 and 23, Sugiyama teaches a formulation for enhancing gastro-intestinal absorption of a pharmaceutical agent by inhibiting the active efflux transporter BCRP/ABCG2 [0001]; and pharmacologically active excipients and methods of using them for the inhibition of BCRP/ABCG2 [0001]; and pharmaceutical agents, such as chemotherapeutic agents suitable for use with the excipients [0001].  Sugiyama teaches a method of enhancing absorption of a pharmaceutical agent comprising administering said agent in combination with GF 120918 and an excipient [0009].  GF120918 is equivalent to elacridar, as evidenced by SciFinder CAS Registry Number 143664-11-3 which lists GF129018 as an alternative name for elacridar.  Sugiyama teaches in particular, the active excipient is Cremophor EL [0040] or vitamin E TPGS. Vitamin E – TPGS is equivalent to TPGS, as evidenced by SciFinder CAS Registry number 9002-96-4 which lists Vitamin E-TPGS as an alternative name for TPGS.  Thus, Sugiyama teaches a composition comprising elacridar and TPGS.  Sugiyama does not teach the composition comprises crystalline elacridar nanoparticles.
However, Sane teaches elacridar is a P-glycoprotein (P-gp) and breast cancer resistance protein (BCRP) inhibitor that has been used to improve the brain distribution of drugs that are substrates of P-gp and BCRP; the chronic use of elacridar is restricted because of the poor solubility leading to poor oral bioavailability (abstract).  Thus, Sane establishes that elacridar use is restricted due to its poor solubility and poor oral bioavailability.
Junghanns teaches drug nanocrystals are crystals with a size in the nanometer range, which means they are nanoparticles with a crystalline character (page 296, left, 3rd paragraph); rd paragraph).  Junghanns teaches below a critical size of 1–2 μm, the saturation solubility is also a function of the particle size; it increases with decreasing particle size below 1000 nm; therefore, drug nanocrystals possess increased saturation solubility (page 296, right, 4th paragraph).  Furthermore, Junghanns teaches optimal drug nanoparticles with the highest increase in saturation solubility should have a size of e.g., 50 nm or 20–30 nm.  Thus, Junghanns establishes that formulating a nanocrystal of a drug to improve solubility and bioavailability was well known at the time of invention and that optimal drug nanoparticles should have a size of about 50 nm or 20–30 nm, size range within the claimed range.
As such, since Sugiyama teaches a formulation for enhancing gastro-intestinal absorption of a pharmaceutical agent comprising elacridar and TPGS; since Sane teaches elacridar use is restricted due to its poor solubility and poor oral bioavailability; and since prima facie obvious for a person of ordinary skill in the art to formulate composition comprising elacridar and TPGS wherein the elacridar is a nanocrystal having a size of about 50 nm or 20-30 nm with an expectation of success, since the prior art establishes that elacridar has low solubility and oral bioavailability and formulating nanocrystals of poorly soluble compounds is a known method for improving solubility and bioavailability.  

With regard to the functional properties claimed in claim 1, “wherein the elacridar achieves one or more of:  a. a Cmax of at least 500 ng/ml;  b. bioavailability of at least 0.2; c. an AUC(0-48h) of at least 900 ug/mL*min;  d. an AUC(0-[Symbol font/0xA5]) of at least 1100 ug/ml*min;  and e. an elimination half-life (t1/2) of at least 10 h, when the composition is administered by oral gavage at 100 mg/kg to fasted, female Sprague-Dawley rats, claim 1 does not require any other components aside elacridar in a nanoparticle formulation.  The cited references render obvious a composition comprising elacridar and the elected vitamin E-TPGS, wherein the elacridar is a nanocrystal with a size within the instantly claimed range.  By broadest reasonable interpretation of the instant claims, a composition comprising the elacridar in a nanocrystalline form in a size within the claimed range and the elected permeation enhancer, TPGS would possess the instantly claimed properties when administered to a female, fasted Sprague-Dawley rat.   Something which is old does not become patentable upon the discovery of a new property. See MPEP 2112 (I).  
Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”).”
In the instant case, the composition suggested by the prior art comprises the instantly claimed efflux inhibitor, elacridar in a nanocrystal form having a size within the claimed range, and the instantly elected permeation enhancer, TPGS.  A composition comprising elacridar nanocrystal within the claimed size range and TPGS, meets the structural limitations of the instant claims, (i.e. a composition comprising elacridar nanocrystal and a permeation enhancer, TPGS).  Thus, the disclosed composition must inherently possess the functional properties of the claimed composition.
Although the reference does not specifically identify that the disclosed composition is formulated to achieve one or more of:  a. a Cmax of at least 500 ng/ml;  b. bioavailability of at least 0.2; c. an AUC(0-48h) of at least 900 ug/mL*min;  d. an AUC(0-[Symbol font/0xA5]) of at least 1100 ug/ml*min;  and e. an elimination half-life (t1/2) of at least 10 h, when the composition is administered by oral gavage at 100 mg/kg to fasted, female Sprague-Dawley rats, the 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation of elacridar and TPGS that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding the amount of elacridar claimed in claims 22, 35, and 40, the cited references do not specifically teach a composition comprises at least 1% elacridar.  Similarly, with regard to claims 24, 33, and 35, the cited references do not specifically teach a composition comprises at least about 12% or 16% TPGS w/w.  However, Sugiyama does teach depending on the intended mode of administration, the pharmaceutically acceptable compositions will contain about 1% to about 99% by weight of an ABCG2 inhibitor, from 1 % to about 99% by weight of an active pharmaceutical agent, and 99% to 1 % by weight of a suitable "inert" pharmaceutical excipient; in a particular example, the composition will be about 5% to 75% by weight of an active pharmaceutical agent, or a pharmaceutically acceptable salt thereof, with the rest being 
MPEP 2144.05(I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).”
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Taken together, all this would result in the composition of claims 21-24, 33, 35, and 40 with a reasonable expectation of success.


Claims 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama et al (WO 2007/027560 A2) in view of Sane et al (J Pharm Sci, 2013; 102(4):1343-1354, published online January  18, 2013) and Junghanns, Int J Nanomedicine, 2008; 3(3):295-309) as applied to claims 21-24, 33, 35, and 40 above, and further in view of Bihorel et al (J Neurochem, 2007; 102:1749-1757).  
Sugiyama, Sane and Junghanns suggest all the limitations of claims 27-32 (see 103 rejection above); except the cited references do not teach the composition further comprises a therapeutic agent, imatinib.
However, Bihorel teaches efficacy of anti-proliferative drugs on cerebral tumors is often limited by their low permeability across the blood-brain barrier (BBB) and poor distribution in the brain (page 1749, left, last paragraph); imatinib had a limited distribution in the cerebrospinal fluid of humans and non-human primates (page 1749, right, 1st paragraph); and perfusing imatinib with the p-gp/Bcrp1 inhibitor, elacridar, enhanced the brain uptake of imatinib (abstract).
As such, since Sugiyama and Junghanns suggest a composition comprising elacridar nanocrystal and TPGS; and since Bihorel teaches compositions comprising elacridar and imatinib and that elacridar enhances brain uptake of imatinib; at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to formulate a composition comprising elacridar nanocrystals and TPGS to further comprise imatinib with an expectation of success, since the prior art establishes that elacridar enhances the brain uptake of imatinib.  Moreover, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches that imatinib has 
Taken together, all this would result in the practice of the method of claims 27-32 with a reasonable expectation of success.
Conclusion
Claims 21-24, 27-33, 35, and 40 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Rayna Rodriguez/             Examiner, Art Unit 1628